                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MICHAEL DENNIS ROELLE,                            )
                                                  )
        Plaintiff,                                )
                                                  )        No. 3:19-cv-00993
v.                                                )        JUDGE RICHARDSON
                                                  )
SOCIAL SECURITY                                   )
ADMINISTRATION,                                   )
                                                  )
        Defendants.                               )

                                             ORDER
        Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 24), recommending that Plaintiff’s Motion for Judgment on the Administrative Record (Doc.

No. 22) be denied. No Objections to the Report and Recommendation have been filed.

        The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at * 1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

        Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, Plaintiff’s Motion for

Judgment on the Administrative Record (Doc. No. 22) is DENIED, and the decision of the



     Case 3:19-cv-00993 Document 25 Filed 10/20/20 Page 1 of 2 PageID #: 2611
Commissioner is AFFIRMED. This action is DISMISSED, and the Clerk is directed to close the

file. This Order shall constitute the final judgment in this case under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




   Case 3:19-cv-00993 Document 25 Filed 10/20/20 Page 2 of 2 PageID #: 2612
